 In the Matter Of INTERNATIONAL LONGSHOREMEN'S AND WAREHOUSE-MEN'S UNION, LOCAL No. 16, C. I.0., andJUNEAU SPRUCE CORPO-RATIONCases N08.19-CD-4 and 19-CD-5.-Decided April 1, 1949DECISIONANDDETERMINATION OF DISPUTEThis proceeding arises under Section 10 (k) of the Act, as amended.by Labor Management Relations Act, 1947, which provides that"Whenever it is charged that any person has engaged in an unfairlabor practice within the meaning of paragraph 4 (D) of Section 8(b), the Board is empowered and directed to hear and determinethe dispute out of which such unfair labor practice shall havearisen ... "On August 3, 1948, Juneau Spruce Corporation, herein called theCompany, filed with the Regional Director for the Nineteenth Re-gion of the Board a charge in Case No. 19-CD-4 alleging, amongother things, that International Longshoremen's andWarehouse-men's Union, Local 16, affiliated with the Congress of Industrial Or-ganizations, herein called ILWU, and certain named agents had vio-lated Section 8 (b) (4) (D) of the Act.,'On September 16, 1948, the Company filed another charge in CaseNo. 19-CD-5 alleging, among other things, an additional violation of1 The relevant portions of Section 8 of the Act are as follows :(b) It shall be an unfair labor practice for a labor organization or its agents(4) to engage in, or to induce or encourage the employees of any employer to engagein, a strike or a concerted refusal in the course of their employment to use, manu-facture, process, transport, or otherwise handle or work on any goods, articles,snssnn(D) forcing or requiring any employer to assign particular work toemployees in aparticular labor organizationor in a particular trade, craft or class ratherthan toemployees in another labor organizationor in another trade, craft or class, unless suchemployer is failing to conform to any order or certification of the Board determiningthe bargaining representative for employees performing such work: . . . [Italics.supplied.]82 N. L. R. B., No. 71.650 INTERNAT'L LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION 651Section 8 (b) (4) (D). In accordance with a stipulation by theparties the cases were consolidated for hearing.Thereafter, a hearing was held before a hearing officer of the Boardat which International Woodworkers of America, Local No. M-271,also affiliated with the Congress of Industrial Organizations, hereincalledWoodworkers, was permitted to intervene.The hearing washeld under Section 10 (k) of the Act and Sections 203.74 to 203.78inclusive of the Board's Rules and Regulations.All parties appearedat the hearing and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduce evidence bearing oxrthe issues.The rulings of the hearing officer made at the hearing arefree from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.On January 6, 1949, the Board heard oral argument at Washington,D. C.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYJuneau Spruce Corporation, an Alaska corporation with its prin-cipal place of business in Juneau, Alaska, is engaged in the businessof manufacturing lumber and lumber products, annually valued inexcess of $1,000,000, which are shipped from Juneau to other placesin Alaska, to various States of the United States, and to the Dominionof Canada.We find that the Company is engaged in commerce within the mean-ing of the Act.2.THE DISPUTEa.The factsOn May 1, 1947, the Company purchased from Juneau LumberMills, Inc., a sawmill and planing mill at Juneau, Alaska, loggingequipment at Edna Bay, Alaska, retail yards at Juneau, Anchorage,and Fairbanks, Alaska, together with all equipment used in thoseoperations.It did not purchase the corporate stock of the predecessorcompany, nor did it acquire any of its accounts receivable or contractsor assume any of its liabilities.A few days before May 1, 1947,notices had been posted advising employees that Juneau LumberMills, Inc., was to cease operations as of the close of business on April30, 1947, and that persons desiring employment should apply thefollowing day.All mill employees of the predecessor company ap- f;52DECISIONS OF NATIONAL LABOR RELATIONS BOARDplied and were hired.The Company began its operations on May 2,1947, with the same employee complement.When the Company purchased the physicalassetsof its predecessor,almost all the lumber it produced was being taken by the U. S. ArmyEngineers.From May to September 1947, it also sold to the samebuyer.Anticipating the completion of its contract with the U. S.Army Engineers, and the necessity for disposing of its products else-where, the Company acquireda seagoingbarge foruse intransportinglumber to points in Canada and the United States.Thus, in October1947, it began using its millyard workers to move the lumber to theedge of the dock, and to load it on the barge by use of the dock crane;part of the lumber had been instorage areas,and part of it had beentaken directly from the mill to the barge.The first bargeload oflumber was shipped that month, another in February 1948, and a thirdin April 1948.All loading on these barges was done by the regularemployees of the Company, represented by the Woodworkers.At the time the Company acquired possession, the predecessor com-pany had a collective bargaining agreement with the Woodworkerswhich covered the employees at the mill and at the Juneau retail yard.The Woodworkers was the recognized bargaining representative ofthose employees.This contract was not continued when the Com-pany took possession.However, in July 1947, discussions lookingtoward the negotiation of an agreement were initiated between theCompany and the Woodworkers, and continued through October 1947,culminating in an agreement signed November 3, 1947.During the negotiations in October 1947, a questionwas raised asto whether the contract should cover thebargeloading operationsde-scribed above.The Company contended that it was the usual prac-tice in the industry for millyard workers to perform this operation.The Woodworkers preferred that the recognition clause in the con-tract should be the same as in the past, without specific mention madeof this work.According to a witness for the Company, that clausein the agreement of November 3, 1947, although not made more specific,was intended to coveralloperations at the mill including bargeload-ing.2This was uncontroverted.In the meantime, the ILWU sought to reach an understanding withthe Company.Shortly after the Company began operations in May 1947, theILWU requested the Company, as one of the waterfront employers,2 The recognition clause employed the same wording as the recognition clause in the con-tract between Juneau Lumber Mills, Inc., and the Woodworkers formerly in effect. Insofaras it is applicable here, this clause read as follows :The Union[theWoodworkers]is hereby recognized as the sole and exclusive . . .bargaining agent for all the employees of the Employer in its sawmill,manufacturingand retail department. .. . INTERNAT'L LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION 653to become a signatory to an agreement between the ILWU and theJuneau Waterfront Employers Association.Because of the absenceof the Company's vice president and general manager, the matterwas held in abeyance.However, in October 1947, when the ILWUlearned that bargeloading was being done by the Company's mill-workers, who were members of the Woodworkers, its representativesadvised the Company that all longshore work belonged to the ILWU,and that their men should be assigned to the work of loading barges.They contended that the Company was bound by an agreement betweenthe ILWU and the Juneau Waterfront Employers Association to as-sign longshoremen to do this work, claiming that the Company wasa successor to Juneau Lumber Mills, Inc. (a party signatory to theagreement) and to the latter's contractual obligations thereunder.The Company denied the ILWU's request. It is conceded by theILWU that at this time and all times thereafter it had no membersamong the Company's employees.The mill was closed from the middle of December 1947 throughmost of March 1948, due to a seasonal shut-down.In April 1948, the millyard employees, who were members of theWoodworkers, loaded a Company barge; they had done so previouslyin October 1947 and in February 1948. In the same month, the ILWUagain sought to reach an agreement with the Company to have itsmembers assigned to bargeloading.When the Company did notagree, the ILWU established a picket line at the Company's opera-tions at Juneau.The mill employees refused to cross this picketline.Thereupon, all mill operations ceased.After several weeks, with employees who were members of the Wood-workers out of work, and with efforts to mediate by InternationalRepresentatives of the Woodworkers proving futile, the Woodworkersdecided to reach an understanding with the Company.Accordingly,in an agreement executed with the Company on July 2,1948, the Wood-workers asserted jurisdiction over the Company's loading operations aFrom July 3 to July 19, 1948, the mill employees returned to work,and have been at work ever since.Picketing by the ILWU, however,continued.On August 27, 1948, the Company moved a load of lumber by tugand oceangoing barge from Juneau, Alaska, where it had been loadedby millyard employees.On August 30, the barge and cargo arrived8The following paragraph from the July 2, 1948,agreement between the Company and theWoodworkers is pertinent here :Local M-271, International Woodworkers of America,C I. 0, agrees to cross thepicket line established by Local 16, I. L. W. U. and claim jurisdiction of all work per-formed by employees of the Juneau Spruce Corporation,according to our contract, alsothe loading of Company owned or leased barges with Company gear as stated in theCorporation's letter signed by E. H. Card and addressed to Virgie Burtz. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDat Prince Rupert, British Columbia, where the Company's representa-tive sought to have it unloaded.He contacted a stevedoring firm, butwas advised that this firm's employees,members of Local 505 of theILWU, would not handle the cargo because it had come"from behindan ILWU picket line." The loaded barge was then moved to a portin the United States.On the date of the hearing theILWUstillmaintained its picketingactivities.b.Contentions of the partiesThe Company contends that the ILWU by attempting to force itto assign work to ILWU members rather than to the members of theWoodworkers to whom such work had already been assigned, is en-gaged in the commission of unfair labor practices requiring proceed-ings under Section 10 (b) of the amended Act; that a complaint shouldhave been issued under that Section and action taken leading towardinjunctive relief under Section 10 (1) ; that Section 10 (k) requiresthe Board to hear and decide the rights of two or more competingunionsonlyin cases involving overlapping certifications or orders ofthe Board where there isa bona fidedoubt as to representation; andthat the Board should, in any event, declare the right of the membersof Woodworkers to perform the work assigned to them.The Woodworkers states that although at first, because it wished toavoid a work stoppage, it did agree to support the ILWU's claim, afterthe picket line was established it learned that there was no signed con-tract between the Company and the ILWU; that, moreover, it laterviewed the situation in the light of the provisions of Section 8 (b) (4)(D) ; and that under these circumstances, its members were entitled toperform the work which the Company had assigned to them.The ILWU contends that it is the certified bargaining representativefor all longshoremen employed on the waterfront at Juneau, Alaska;that the Company is the successor to Juneau Lumber Mills, Inc.; thatsuch predecessor, from 1934 to May 1947 (when it transferred its assetsto the present company) had employed members of Local 16, ex-clusively, in loading its own vessels and those of others; that it repre-sents a unit of longshoremen at the Company's plant on the theory of4'a continuing relationship," even though the Company is not currentlyemploying longshoremen; that it had not attempted to coerce the Com-pany to give employment to its members, but is insisting that it beassigned the same class of work it had performed since 1934; that theunfair labor practice, if any, had been committed by the Company byattempting to deprive the ILWU of the work which it had been per-forming since 1934; and that while not necessarily anticipating any INTERNAT'L LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION 655affirmative relief, it does ask that the unfair labor practice charges bedismissed.c.Applicability of the statuteThe charges filed in this case allege that the Respondent violatedSection 8 (b) (4) (D) of the amended Act by engaging in certainactivities proscribed by that Section for the purpose of compelling theCompany to assign particular work [the loading of barges] to em-ployees in a particular labor organization [the ILWU] or in aparticular trade [longshoring], rather than to employees in anotherlabor organization [the Woodworkers], or in another trade or class[sawmill workers or roustabouts].On the record before us, we are satisfied that the conduct which thecharge alleges the respondents engaged in, comes within the purviewof Section 8 (b) (4) (D) of the amended Act. Accordingly, underthe language of Section 10 (k) 4 we are "empowered and directed tohear and determine the dispute" out of which the unfair labor prac-tices alleged herein arose.The Company takes the position that the record here contains allthe elements necessary to constitute an unfair labor practice under.Section 8 (b) (4) (D) ; that therefore a complaint under Section10 (b)-as in any other unfair labor practice charge-should issueforthwith, and that a determination under Section 10 (k) is neitherfeasible nor required.Our dissenting colleagues, although concedingthat a jurisdictional dispute within the meaning of Section 8 (b)(4) (D) is involved, would not proceed under Section 10 (k), be-cause in their view the Company is not neutral in the controversy, andbecause no determination of the Board could settle the controversy.We do not agree.We have held in theMoore Drydock Companycases that, reading Sections 8 (b) (4) (D) and 10 (k) together, aswe are required to do by the amended Act, the Board has no choicebut to proceed "to hear and determine" the dispute out of which thealleged unfair labor practice arose.The purposeful postponement,of further proceedings (during the initial 10-day period) ; the op-portunity afforded the rival unions to reach a settlement or to agreeSection 10(k) provides:Whenever it is'charged that any person has engaged in an unfair labor practicewithin the meaning of paragraph(4) (D) of Section 8 (b), the Board is empoweredand directed to hear and determine the dispute out of which such unfair labor practicesshall have arisen, unless,within ten days after notice that such charge has been filed,the parties to such dispute submit to the Board satisfactory evidencethat they haveadjusted,or agreed upon methodsfor the voluntaryadjustment of, the disputeUponcompliance by the parties to the dispute with the decision of the Board or upon suchvoluntary adjustment to the dispute,such charge shall be dismissed.Matter ofMoore Drydock Company,81 N. L. It. B. 1108.(Members Murdock andHouston separately dissenting.) 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDupon methods for reaching an adjustment of the dispute; the re-quirement that the charge be dismissed upon a showing that the disputehas been settled (during the initial stage) or compliance effectedafter the Board decision (the determination of dispute such as thatmade here), all lend persuasive support to the view that Congressintended the Board first to attempt to resolve the controversy bymeans of a Section 10 (k) determinations It is only where it stillis necessary thereafter to proceed with the unfair labor practice chargeunder Section 8 (b) .(4) (D)-in the event of non-compliance, forexample, with the Determination of Dispute-that a complaint maybe issued under Section 10 (b).Thus, a Section 10 (k) hearing hasan effective function, and the Board a definite responsibility to dis-charge thereunder, to obviate the conventional unfair labor practiceproceeding through a statutory device for expediting adjustment ofsuch disputes.7Moreover, in the absence of language specificallylimiting the application of Section 10 (k) to certain situationsonly,or even persuasive legislative history in support of such restrictedapplication, the Board is obliged to give the effect to that Sectionwhich its language requires.The interpretation adopted here, givespractical meaning to the concluding sentence in Section 10 (k) whichreads : "Upon compliance by the parties to the dispute with thedecision of the Board or upon such voluntary adjustment of the dis-pute, such charge shall be dismissed."The legislative history supports this interpretation.H. it. 3020, as reported,providedfor the appointment by the Board of an arbitrator to hear and determine the disputeTheaward of the arbitrator was to have been deemed a final order of the Board.This provisionalso appeared in S 1126, as reported.In conference,the section was amended by deletingthe provision for the appointment of an arbitrator.When Senator Murray, on June 6, 1947,stated on the floor of the Senate that the change in conference delegated to the Board itselfthe arbitration function originally delegated to an arbitrator, no one either then or laterdisputed this statement(93 Cong. Rec. 6665).Also pertinent is Senator Ellender's com-ment during the Congressional debate that the proposed provision would give the arbitrator"the power to stop jurisdictional strikes"(93 Cong. Rec. 4255, April 25, 1947).The Con-ference Committee, it seems evident,gave that authority directly to the Board.It is significant that neither the proponents nor the opponents of the amendments atany time during the legislative deliberations ventured the suggestion that Section 10 (k)did not apply toallcharges filed under Section 8(b) (4) (D), or that it was intended toapplyonlyto specialized situations such as "over-lapping certification," as contended by theCompany here.See also Sen.Min. Rep. No. 105, pt. 2,on S. 1126: "Section 10 (k) is tobe read in connection with paragraph (4) of Section 8 (b) which makes it an unfair laborpractice for a labor organization to strike in connection with a jurisdictional dis-pute . .Section 10 (k) in effect provides for compulsory arbitration of jurisdic-tional disputes.We agree with President Truman's statement in his State of the Unionmessage that jurisdictional strikes are indefensible.We believe this provision of the billto be sound,and are pleased to note that full opportunity is given the parties to reach avoluntary accommodation without governmental intervention if they so desire.We areconfident that the mere threat of governmental action will have a beneficial effect in stimu-lating labor organizations to set up appropriate machinery for the settlement of such con-troversies within their own ranks,where they properly should be settled . . . [pp.18, 19]"7 See Sections 203 74-203.78 of the Board's Rules and Regulations,Series 5, as amendedAugust 18, 1948. TNTERNAT'L LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION 657d. The merits of the disputeDuring the course of the hearing the Respondents took the positionthat ILWU members had the right to load barges of the Companybecause such work is traditionally "longshore work," 8 and that theyhad a right to enforce such demand because of a contract to whichJuneau Spruce Mills, Inc. (the Company's predecessor) was a party,and the obligations of which, according to the ILWU, the Companyassumed.The Respondents also urge that, underMatter of Shipowners Asso-ciation of the Pacific Coast, etc.;the ILWU (Local 16) was the cer-tified bargaining representative for all longshoremen employed onthe waterfront at Juneau, Alaska. In view of the express provisocontained in Section 8 (b) (4) (D) which permits activities other-wise proscribed if the "employer is failing to conform to an order orcertification of the Board determining the bargaining representativefor employees performing such work," we must first determinewhether the Company is, in fact, failing to conform to a Boardcertification.10An examination of the citedcaseshows that in 1938 the Board cer-tified District 1 of the ILWU as the exclusive bargaining representa-tive of an appropriate unit consisting of :The workers who do the longshore work in the Pacific Coastports of the United States for the companies which are membersofWaterfront Employers of Seattle, Waterfront Employers ofPortland,Waterfront Employers Associationof San Francisco,Waterfront Employers Association of Southern California, andShipowners' Association of the Pacific Coast . . 11The description of the appropriate unit, it will be observed, refersto "The workers who do longshore work in the Pacific Coast ports oftheUnited States . . ." (Emphasis added.)The work involvedhere is in Alaska.The membership of the employer-associationslisted above is set out in Appendices B, C, D, E, F, and G to the Boarddecision.Neither the name of Juneau Lumber Mills, Inc., nor Juneau8The particular work tasks involved here consist of attaching tackle in bargeloajingoperations,and of detaching it, and in the guiding and handling of lumber and supplies, andother articles, while loading and unloading seagoing barges and other water-borne carriers.Matter of Shipowners'Associationof the Pacific Coast,Waterfront EmployersAssoctia-tion of the Pacific Coast,theWaterfront Emploers of Seattle,theWaterfront Employersof Portland,theWaterfront Employers Association of San Francisco,theWaterfront Em-ployers Association of Southern California, 7 NL. R. B. 1002(1938).10 If,as aleged by the Respondents,the ILWU had,in fact, been certified by the Boardas bargaining representative,the proviso in Section 8 (b) (4) (D)would have beenpertinent,and there might have been no need to consider any of the other contentions ofthe parties.11Matter of Shipowners'Association of the Pacific Coast, et al.(supra),at pp 1041. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARD'Waterfront Employers Association, both of which existed at that time,,nor the name of the Company-which did not come into existence un-til 1947-appears on that list. In the list of ports covered by thecertification set out in the decision, there is not a single one in eitherAlaska or British Columbia.It appears that in that case the Board certified the bargaining repre-sentative on the basis of the results of a referendum conducted by acaucus of International Longshoremen's Association (AFL) localsconcerning affiliation with the C. 1. 0., and a check of designation cardsof longshoremen at the several ports with employers' lists.Althoughthe Juneau longshoremen voted in the union referendum, it does notappear that the Board, in arriving at its decision, received or con-sidered cards designating the ILWU as representative for the Juneaulongshoremen as it did for the longshoremen in other ports.Nor, asindicated above, is any reference made in the Board's decision to theport of Juneau.We conclude that the certification in theShipowners' Associationcase did not apply to the parties in the present proceeding.The Respondents also urge that the Company is the successor ofJuneau Lumber Mills, Inc., and has therefore assumed the contractualobligations of the latter under the Juneau Waterfront EmployersAssociation agreement. In this connection they rely on agreementsbetween District 1 of the ILWU and the Waterfront Employers Asso-ciation of the Pacific Coast, dated October 1, 1938, allegedly executedas a consequence of the "certification" in theShipowners' Associationcase,supra;these include an agreement between the ILWU and theWaterfront Employers Association of Juneau, dated May 6, 1938, andtwo subsequent agreements amending the initial agreement.All theseagreements listed the Company's predecessor as a signatory water-front employer.Before considering the nature of the "contractual obligation," wemust determine whether the Company assumed them. The recordshows that the Company's predecessor did have a contract with theILWU, through the Juneau Waterfront Employers Association, touse longshoremen whenever any vessel was loaded with lumber fromthe company dock, and that in accordance therewith members of theILWU were employed on a "rotation principle" whenever such workwas required.However, there was uncontroverted evidence that theCompany's purchase agreement with the former owner expressly pro-vided that it did not assume the latter's liabilities, contracts, or laboragreements.The employees of Juneau Lumber Mills were advised that at the closeof business April 30, 1947, their employment was terminated.The INTERNAT'L LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION659'mill was shut down on May 1, 1947. On that day, the Company ac-cepted applications for employment, and hired the predecessors'former employee complement. It is well established that the pur-chaser of physical assets of a business may not be held to have assumedexistingcontract obligations to a union in the absence of a showingof acceptance of such liability.12Moreover, there is no contention thatthe contract for the disposition of the physical assets of Juneau Lum-ber Mills, Inc. was notbona fide,or that there was any common identitybetween the purchaser and the seller.13We find, therefore, that the-Company did not assume the agreements to which Juneau LumberMills, Inc. was a party signatory, nor the contractual obligationsthereunder.Nor do we find any merit in the suggestion that the ILWU repre-sents a unit of longshoremen at the Company's plant even though theCompany is not currently employing longshoremen, on the theory of"a continuing relationship."There was evidence that, on some occasions, when lumber waspurchased by canners who sent for it in their own barges, it was cus-tomary for the purchasers to request the Company to engage long-shoremen members of the ILWU to load the boats.At such time, the-Company would call the ILWU hiring hall and request men for the-job.When the job was completed, the men would be paid off andtheir wages charged to the purchaser on the latter's invoice.How-ever, the ILWU has had no members among the Company's employees,since October 1947, and apart from the afore-nmentioned occasionalrecruitment of ILWU longshoremen, there has been no history ofemployment of ILWU members by the Company or of collective,bargaining between the ILWU and the Company. It is clear there-fore, that at no time since October 1947, including the date when thepicketing began, has the ILWU had any representative interest amongthe Company's employees, or any representative standing supportedby contract or Board certification.We turn now to the Respondent's contention that, in any event,ILWU members have a "right" to load the Company's barges becausethat work is "traditionally" longshore work. Inasmuch as we havefound that the ILWU neither represented any of the Company's em-ployees nor had any certification, or contractual or other lawful basisupon which to predicate a right to the assignment of these particularwork tasks, we find it unnecessary to consider the so-called traditionor custom alleged with respect to such work tasks. It is apparent from12 See,eg, Empire CaseGoodsWorkers Union v EmpireCaseGoods Company,18 LRRM2254(N Y App Div,1946)(271 App Div. 149)13Matter of Douglas Aircraft Co , Inc.,17LRAM 1537(NWLB, i945)(27W L B_Rep 7 ) '660DECISIONS OF NATIONAL LABORRELATIONS BOARDthe record that the Company has assigned the work to itsownemploy-ees.As we read Sections 8 (b) (4) (D) and 10 (k), these Sections donot deprive an employer of the right to assign work to his own em-ployees; nor were they intended to interfere with an employer's free-dom to hire, subject only to the requirement against discriminationas contained in Section 8 (a) (3) .14 In the instant case, where a unionwith no bargaining or any representative status made demands on theCompany for the assignment of work to its members to the exclusionof the Company's own employees, the question of tradition or customin the industry is irrelevant.Accordingly, we find that the Respondents are not lawfully entitledto require the Company to assign the work in dispute to members of theILWU rather than to employees of the Company who are membersof the Woodworkers.DETERMINATION OF DISPUTEOn the basis of the foregoing findings of fact, and on the entire rec-ord in this case, the Board makes the following determination of thedispute, pursuant to Section 10 (k) of the amended Act:1.InternationalLongshoremen's andWarehousemen'sUnion,C. 1. 0., is not, and has not been, lawfully entitled to force or requireJuneau Spruce Corporation, Juneau, Alaska, to assign its longshorework to the members of that labor organization rather than to theemployees of the Corporation who have been and are members of theInternational Woodworkers of America, Local No. M-271, C. I. 0., ormembers of any other labor organization.2.Within ten (10) days from the date of this Decision and De-termination of Dispute, the Respondents may notify, in writing, theRegional Director for the Nineteenth Region for the National LaborRelations Board as to the steps the Respondents have taken to complywith the terms,of this Decision and Determination of Dispute.MEMBER HOUSTON took no part in the consideration of the aboveDecision and Determination of Dispute.MEMBER MURDOCK, dissenting:InMatter of Moore Drydock Company,15the only other case inwhich the Board has undertaken to "hear and determine" a disputein a proceeding under Section 10 (k) of the Act, I dissented because I14This principle was enunciated in the following cases, among others,under the originalAct and is equally valid under the amended Act :N. L. R. B. v. American Car & Foundry Co.,161 F. 2d 501 ; N.L. it. B. V. Anthony & Sons,163 F.2d 22(82 App. D. C. 249);N. L. R. B.vMontgomery Ward &Co , 157 F. 2d 486;N. L. it.B. v. RobbinsTireCo., 161 F. 2d 798.15 81 N. L. It. B. 1108. INTERNAT'L LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION 661believed that the dispute that the Board was asked to decidewas not a"jurisdictional" dispute within the meaning of the companion Section8 (b) (4) (D) of the Act. In this case, too, I would decline to, deter-mine the dispute which was the subject of the hearing under Section10 (k), but for a different reason. I concede, here, that there is ajurisdictional dispute within the purview of Section 8 (b) (4) (D),for there is a controversy as to whether the Company's bargeloadingwork should be assigned to lumber mill hands, represented by theWoodworkers, or to longshoremen, represented by the ILWU.16How-ever, the employer is not neutral in this controversy.For this reason,in substantial accord with the position taken by Mr. Houston in hisseparatedissent in theMoore Drydockcase,I hold that it is bothfutile andunnecessary17 for theBoard to make any determination inthis proceeding.The Company has already made its own decision of the jurisdictionaldispute in this case. It isnot aneutral victim in the inter-union con-flict.The Company is determined that the bargeloading work shallbe done by its mill hands, rather than by longshoremen; and it is notaskingthe Board to decide how the work in question should be as-signed asbetweenthese two classes of laborers.Clearly, if the Boardwere to decide, contrary to the Company, that the bargeloading jobought to be given to longshoremen because it is a longshoremen's func-tion, the Company would not reassign the work in accordance withthat decision.This is evident from the fact that the Company refusedto engage longshoremen when the issue first arose, although the Wood-workers itself made no claim to bargeloading tasks on behalf of themill hands during the first 9 months of this controversy (from October1947 to duly 1948), and even formally resolved that "this work belongsto the Longshoremen." 'sMoreover, if the Board should decide thisjurisdictionalissuefavorably to the ILWU, it would have no means1e See my dissent in theMoore Drydockcase,supra,for a discussion of what I regard asthe essential ingredients of a jurisdictional dispute.11As I remarked in my dissent in theMoore Drydockcase(footnotes 18 and 21),I do notbelieve that we must construe Section 10(k), even though it contains the word "directed,"as requiring the Board to make a determination under Section 10 (k) oneverycase where an8 (b) (4) (D)charge is filed.'a It is true that a Company witness testified,without direct contradiction,that theagreement between the Woodworkers and the Company,executed in November 1947, wasintended to cover bargeloading work.However, as the majority finds, the unit descriptionIn that contract,agreed to after some controversy over the question of bargeloading, wasIdentical with the clause found in a prior contract between the Woodworkers and theCompany's predecessor,which was, at the same time,under contract to engage membersof the ILWU for stevedoring work.In April 1948,the Woodworkers at two meetings notonly passed the resolution quoted above,but also voted to respect the ILWU's picket line, ifone should be established.On April 7,the Woodworkersand the ILWUina joint meetingrequested a representative of the Company to assign bargeloading work to longshoremenFinally, the very wording of the agreement of July 2, 1948, quoted in footnote 3 of themajority opinion,indicates an undertaking on the part of the Woodworkers to claim, forthe first time, "the loading of Company owned or leased barges," as work not covered bythe November 1947 contract.838914-50--vol. 82---11 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDof inducing the employer to comply. Such a decision, as I read thestatute, would not even afford the ILWU a defense to the pendingcharge. under Section 8 (b) (4) (D), assuming that it continues topicket the employer in an effort to get the work for its members, anda complaint predicated on the charge is eventually issued by the Gen-eral Counsel.19And if this interpretation is correct, it is clear that aSection 10 (k) determination sustaining the ILWU's position wouldnot only be inoperative, it would also be incompatible with the broadinterdict against jurisdictional strikes and boycotts contained in Sec-tion 8 (b) (4) (D).On the other hand, the majority's decision here, which merely rub-ber-stamps the employer's own prior determination of the issue, is,in my opinion, equally futile.For the ILWU is unlikely to "comply"with this decision by withdrawing its picket line, unless and until it isordered to do so as the result of proceedings in the unfair labor prac-tice case.Furthermore, the majority's determination ignores the pur-pose of Section 10 (k) of the amended Act.My colleagues have de-cided a representation question that is not the real issue in this case,for they have determined that the ILWU has no just claim to thework in controversybecauseit does notrepresentthe employees nowperforming that work-at the employer's insistence.This is not thetype of decision that the Board was intended to render under Section10 (k) of the Act (as distinguished from Section 9 (c), under whichit is our function to resolve questions of representation).By Section10 (k), as the legislative history demonstrates, and my colleagues ofthe majority acknowledge,20 the 80th Congress sought to give the Boardthe function ofarbitratingjurisdictional disputes.We were to re-solve, particularly, the kind of craft union conflicts over jurisdictionthat have so long vexed the building construction industry.But toarbitrate a jurisdictional dispute is to determine which of two or moretrade or craft groups of workers, or their respective unions,oughtto beassigned to perform certain disputed work .21 It is not to decide, as19 Sec 8 (b) (4) (D) seems to interdict all strike or boycott activities for the object offorcing an employer to alter a work assignment except in one situation : "unless such em-ployer is failing to conform to an order or certification of the Boarddetermining thebargaining representative for employees performing such work "However, like themajority, I do not read this quoted phrase as meaning that theSection 10 (k)proceedingis applicable only in cases where there are overlapping certifications or orders of the Board.° See footnote 6,supra,also Mr.Houston's dissent in theMoore Drydockcase21Although the Act contains no standards to guide the Board in making such determina-tions, the Congress must have known that custom in the trade and in the area,the constitu-tions and peace treaties of the contending labor organizations themselves, the technologicalevolution of the disputed tasks, and like criteria, are those customarily employed by tradeunions and inter-union arbitrators in adjusting jurisdictional differences.I am at loss toconceive of any other criteria that can be applied in arbitrating a jurisdictional dispute.For this reason,if I were to undertake to make a determination of the dispute in this case;I should not concur in the majority's refusal to consider the evidence of tradition andcustom with respect to bargeloading work in the Juneau Area. INTERNAT'L LONGSHOREMEN'S AND WAREHOUSEMEN'S UNION 663the majority has done here, the non-arbitrable question as to whichof two or more unions is the chosen representative of the employeeswhohappen to be performingthe disputed work.I believe that the majority here, as in theMoore Drydockcase, failsto recognize the fundamental distinction between representation dis-putes and jurisdictional disputes; and wholly neglects to solve thejurisdictional dispute that is the real issue in this case by treating itas a representation question.This approach abdicates the Board'sarbitration function.It means, among other things, that inanycasewhere the employer has already allocated the work as between warringclasses of workers-save only, I assume, where his work assignmentviolates a certification of representatives or order of the Board-theBoard's "determination" under Section 10 (k) will not solve the juris-dictional issue.The foregone conclusion will always be that the work"rightfully" belongs to whatever employee group has already receivedit under the employer's own award.This result, in my opinion, nulli-fies the clear purpose of Section 10 (k) of the Act.In short, there are only two possible decisions that the Board canmake in this case if it undertakes to make any determination : onefavoring the ILWU, the other favoring the Woodworkers.The firstis irreconcilable with Section 8 (b) (4) (D) ; the other subverts Sec-tion 10 (k). Neither serves any useful purpose, and neither adjudi-cates or facilitates the settlement of the basic controversy in this case-the controversy between the employer and the ILWU as to whetherthe latter may with impunity exercise its economic power to securework for its members. I do not believe that the Board must seizeeither horn of this dilemma. In this case and others like it, wherethe employer is unwilling to submit the jurisdictional issue to theBoard for arbitration, I believe that the Board should eschew thepretense of making a determination under Section 10 (k) of the Act.For these reasons, I hold that the Board should not make any de-termination at this stage of the case, but rather that it should quashthe notice of hearing under Section 10 (k) and leave the GeneralCounsel free to process the pending Section 8 (b) (4) (D) charge inhis discretion.2222Member Houston is in substantialaccord withthese views and loins in this dissent.See his dissenting opinionin the MooreDrydockcase.